SECOND DIVISION
                            MILLER, P. J.,
         MERCIER, J., and SENIOR APPELLATE JUDGE PHIPPS

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                https://www.gaappeals.us/rules



                                                                         May 5, 2022




In the Court of Appeals of Georgia
 A20A1104. ATLANTIC SPECIALTY INSURANCE COMPANY
     v. CITY OF COLLEGE PARK et al.

       PHIPPS, Senior Appellate Judge.

       In Atlantic Specialty Ins. Co. v. City of College Park, 313 Ga. 294 (869 SE2d

492) (2022), the Supreme Court of Georgia reversed this Court’s decision in Atlantic

Specialty Ins. Co. v. City of College Park, 357 Ga. App. 556 (851 SE2d 189) (2020).

Accordingly, we vacate our prior opinion and adopt the opinion of the Supreme Court

as our own. For the reasons provided in the Supreme Court’s opinion, the judgment

of the trial court is reversed.

       Judgment reversed. Miller, P. J., and Mercier, J., concur.